Citation Nr: 0921679	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  02-07 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritic changes 
of the acromioclavicular joint with associated impingement 
involving the left shoulder, claimed as secondary to the 
service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to February 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decisions by the RO.

In October 2002, the Veteran testified at a personal hearing 
before a Hearing Officer at the RO.  A transcript of the 
testimony is associated with the claims file.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in May 
2005.  A transcript of the testimony is associated with the 
claims file.

In September 2005, the Board remanded the issue on appeal to 
the RO for further development of the evidence.

The Board observes that in April 2008, the Veteran 
purportedly filed a notice of disagreement with respect to a 
rating decision dated August 23, 2007.  That rating decision 
is not of record.  The RO is asked to associate that rating 
decision with the claims file and take any further action 
deemed appropriate.


FINDING OF FACT

Osteoarthritic changes of the acromioclavicular joint with 
associated impingement involving the left shoulder are not 
shown to be related to the Veteran's active duty service and 
are not shown to be the proximate result of a service-
connected disability; osteoarthritic changes of the 
acromioclavicular joint with associated impingement involving 
the left shoulder are shown to have been aggravated by the 
Veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

Osteoarthritic changes of the acromioclavicular joint with 
associated impingement involving the left shoulder are not 
due to or the result of the veteran's active duty service and 
are not proximately due to the Veteran's service-connected 
right shoulder disability; osteoarthritic changes of the 
acromioclavicular joint with associated impingement involving 
the left shoulder have been aggravated by the Veteran's 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in August 2006.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the Veteran in October 2001, January 2004, and November 
2005 that fully addressed all three notice elements.  The 
letters informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
statement of the case and supplemental statements of the case 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA medical records, and private medical records.  
The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge as well as a hearing before a Hearing 
Officer at the RO.  The Veteran was afforded VA medical 
examinations in August 2000 and in December 2005.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).




Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background 

The Veteran does not assert, and the service treatment 
records do not reflect, any injury to the left shoulder in 
service.  Rather, he asserts that a left shoulder disability 
is due to a service-connected right shoulder disability.

Service connection is in effect for recurrent dislocation of 
the right (minor) shoulder with arthritis and impingement 
syndrome.

In September 1996, the Veteran underwent an arthroscopy and 
debridement of the left shoulder due to a torn anterior 
labrum and chronic subacromial bursitis with impingement.  In 
the year preceding the operation, the Veteran had been 
complaining of pain and limitation of motion of the left 
shoulder.  

On August 2000 fee-basis medical examination, the Veteran 
related a history of left shoulder pain without specific 
mechanism of injury that developed in 1995 and the subsequent 
arthroscopic debridement of the left shoulder in 1996.  An X-
ray study of the left shoulder revealed osteoarthritic 
degenerative changes of the acromioclavicular joint and 
radiographic changes consistent with impingement syndrome.  
The diagnosis was of osteoarthritic degenerative changes of 
the left acromioclavicular joint with associated impingement 
syndrome.  The examiner opined that the Veteran's left 
shoulder disability was a stand alone entity of impingement 
syndrome and unrelated to the right shoulder disability.  The 
etiology of the Veteran's left shoulder disability was 
possibly due to the aging process.  The examiner noted that 
radiographs did not document any post-traumatic pattern and 
asserted that with a reasonable degree of medical 
probability, the Veteran's impingement syndrome of the left 
shoulder was unrelated to the right shoulder disability.  

In October 2002, a VA physical, in a handwritten note, 
indicated that the Veteran was service-connected for a right 
shoulder disability and that he also suffered from left 
shoulder pain and limitation of motion that might be related 
to his right shoulder disability.  The same VA physician, in 
a progress note dated that month indicated that the Veteran 
correlated left shoulder problems with the right shoulder 
problems and that increased reliance of the left shoulder due 
to the right shoulder disability so that "at least in part ... 
may be the cause of [the Veteran's] persistent left shoulder 
problems."

On December 2005 fee-basis medical examination, the Veteran's 
left shoulder disability was again examined.  The examination 
report recounts that the Veteran underwent a Mumford 
procedure for the right shoulder in 1986 and that left 
shoulder pain developed in 1995, pursuant to which an 
arthroscopic debridement of the left shoulder was performed 
in 1996 for impingement syndrome.  An X-ray study of the left 
shoulder showed early osteoarthritis and radiographic changes 
consistent with impingement syndrome.  The diagnosis was of 
status post arthroscopic debridement of the left shoulder 
with residual impingement syndrome and loss of range of 
motion.  The examiner opined that it was likely due to the 
normal aging process and aggravated by his diabetes mellitus 
and his job as an air conditioning repairman, which required 
overhead lifting.  Further, the examiner opined that the 
Veteran's left shoulder disability was a stand alone entity 
unrelated to the service-connected right shoulder disability 
and not aggravated by it.  

In September 2005, the Board granted service connection for 
diabetes mellitus.

Analysis

Because the evidence does not reflect a direct nexus between 
a left shoulder disability and service and the Veteran does 
not claim such a relationship, service connection for a left 
shoulder disability on a direct basis is denied, to include 
on a presumptive basis for arthritis.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  Indeed, the Board emphasizes that the record 
is silent regarding the right shoulder until approximately 
1995, well over a decade after service.

The Board further observes that the Veteran's contentions as 
to a link between his right and left shoulder disabilities 
cannot be credited by the Board, as he is not shown to 
possess the requisite medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  In any event, the competent 
medical evidence of record does not echo the Veteran's 
sentiments.

There are two conflicting competent medical opinions 
regarding the relationship, if any, between the service-
connected right shoulder disability and the claimed left 
shoulder disability.  In 2002, a VA physician indicated that 
there might be some causal relationship between the service-
connected right shoulder disability and left shoulder 
concerns.  In contrast, the 2000 and 2005 examination reports 
explicitly indicate that there is no connection between the 
right and left shoulder disabilities.  The Board credits the 
opinions contained in the 2000 and 2005 reports, as they are 
based on comprehensive examinations of the Veteran.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  Furthermore, the VA physician's 
opinions are somewhat uncertain in nature, reflecting a mere 
possibility of an association between the right and left 
shoulder disabilities.  The Court has held that medical 
evidence that is speculative, general, or inconclusive in 
nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  As such, the Board concludes that the VA 
physician's assertions cannot stand in support of the 
Veteran's claim.  The Board reminds the Veteran that VA 
decision makers have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992).

Pursuant to the foregoing discussion, the Board finds that 
the claimed left shoulder disability is not proximately due 
to the service-connected right shoulder disability and is not 
aggravated thereby.  Thus, service connection for the claimed 
left shoulder disability is denied as secondary to the 
service-connected right shoulder disability.  38 C.F.R. 
§ 3.310, Allen, supra.

The December 2005 examination report does not indicate that 
the Veteran's left shoulder disability resulted from his 
service-connected diabetes mellitus.  The report, however, 
does state that the left shoulder disability has been 
aggravated by the service-connected diabetes mellitus.  
Hence, to the extent that the Veteran's osteoarthritic 
changes of the acromioclavicular joint with associated 
impingement involving the left shoulder have been aggravated 
by his service-connected diabetes mellitus, service 
connection on a secondary basis is granted.  Id.


ORDER

Service connection for osteoarthritic changes of the 
acromioclavicular joint with associated impingement involving 
the left shoulder is granted to the extent that it is 
aggravated by the Veteran's service-connected diabetes 
mellitus.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


